UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10/A (Amendment No. 6) GENERAL FORM FOR REGISTRATION OF SECURITIES PURSUANT TO SECTION 12(B) OR (G) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-53497 ADVANCED MEDICAL ISOTOPE CORPORATION (Exact name of registrant as specified in its charter) Delaware 80-0138937 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 8131 W. Grandridge Blvd.Suite 101, Kennewick WA 99336 (Address of principal executive offices) (Zip Code) Registrant's telephone number: (509)736-4000 Copies to: James C.
